DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 2, 2021 and February 8, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,457,065 to Rich.

With regard to independent claim 9,
	Rich teaches a transaction processing device, comprising: 
	a memory, configured to store an executable instruction; and 
	a processor, configured to execute the executable instruction (Rich: Fig. 2, processor 212, storage, memory to practice the taught invention, as discussed at col. 5, ll. 28-32. See also col. 6, ll. 46-62 discussion of software code, i.e. “instruction”.) to perform:
 		dividing a to-be-processed transaction obtained from a database into at least two subtransactions; 
		dividing each subtransaction into N parts with an association relationship, N being an integer greater than 1 (Rich: Fig. 5 – transaction 510 is divided into child nodes “subtransactions”, of which 520 is a child, whose child 530 is further divided into two, i.e. “greater than 1” parts, 540 and 550 [or three if one were to count node 530]. See discussion at col. 13, ll. 36-40 and 52-53 regarding association relationships between the transactions.); 
		processing the N parts of each subtransaction based on the association relationship, to obtain a processing result of a lastly executed part of the N parts (Rich: abstract – performing rollback operations. See decision block 1310 at which an error indication would cause the most recently performed 1305 functions to be undone. See col. 11, ll. 49-51 and 64-66 roll back in association with child transactions, i.e “N parts”. See also above citations directed to subtransactions.); 	
		determining, upon detecting an abnormal subtransaction based on the processing result, a processing policy matching an abnormality reason of the abnormal subtransaction; and 
		processing the abnormal subtransaction by using the processing policy, to obtain a final processing result of the to-be-processed transaction. (Rich: col. 19, ll. 33-40 – negative response to a request is an abnormality reason that is matched with a policy for handling such an error or lack thereof. Examiner notes that the final processing result in the event of no error is that of block 1315 and related description at col. 19, ll. 40-48, while an error would result in block 1325 and related description at col. 21, ll. 3-4.)

	Claims 1 and 17 are each similar in scope to claim 1 and are each rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of US Pre-Grant Publication 2013/0080480 to Mao.

With regard to dependent claim 11, which depends upon independent claim 9,
	Rich teaches the device according to claim 9.
	Rich does not fully and explicitly teach wherein the processing the N parts of each subtransaction based on the association relationship, to obtain a processing result of a lastly executed part of the N parts comprises: 
	processing the N parts of the subtransaction based on the association relationship when the at least two subtransactions are independent of each other, to obtain the processing result of the lastly executed part of the N parts. 
	Mao teaches a device wherein processing N parts of subtransactions based on an association relationship, to obtain a processing result of a lastly executed part of the N parts comprises: 
	processing the N parts of the subtransaction based on the association relationship when the at least two subtransactions are independent of each other, to obtain the processing result of the lastly executed part of the N parts. (Mao: Fig. 4 lines 19-20 – undo, as described in ¶0049 with regard to rollback. See ¶0033 – independent operations performed with VM creation. See also further examples of rollback to immediately preceding states, at ¶0060, ¶0062, ¶¶0064-0065, as well as above citations directed to subtransactions and association in Rich.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lastly executed processing result obtaining of Mao into the subtransaction processing system of Rich, by programming the instructions of Rich (Rich: col. 6, ll. 46-62) to obtain a lastly executed processing result, as taught by Mao. Both systems are directed to transaction processing and rollback. An advantage obtained through obtaining a lastly executed processing result would have been desirable to implement in the subtransaction processing system of Rich. In particular, the motivation to combine the Rich and Mao references would have been to deal with errors with minimal human intervention. (Mao: ¶0006)

	Claims 3 and 19 are each similar in scope to claim 3 and are each rejected under a similar rationale.


Allowable Subject Matter
Claims 2, 4-8, 10, 12-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to dependent claims 2, 4-8, 10, 12-16, 18 and 20,
	Of the closest prior art of record, US Pre-Grant Publication 2012/0066189 to Kumar and 2008/0228690 to Horovitz both teach details relating to error detection in subtransaction processing. However, Horovitz and Kumar do not fully read upon the entire combinations of limitations being recited in claims 2, 4-8, 10, 12-16, 18 and 20.
	Further, of the closest prior art of record, US Pre-Grant Publication 2002/0194142 to Coffey and 2019/0314080 to Malboubi both teach details relating to transaction processing of multiple online streams simulteanously. However, Malboubi and Coffey do not fully read upon the entire combinations of limitations being recited in claims 2, 4-8, 10, 12-16, 18 and 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157          

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157